      Case 1:19-cr-00067-PGG Document 77 Filed 06/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - x
                                     :
 UNITED STATES OF AMERICA                              NOLLE PROSEQUI
                                     :
           - v. –                                      19 Cr. 67 (PGG)
                                     :
 EDWIN TANGLAO,
                                     :
                     Defendant.
                                     :
 - - - - - - - - - - - - - - - - - - X

             1.     The filing of this nolle prosequi will dispose of

this case with respect to EDWIN TANGLAO, the defendant.

             2.     On January 3, 2019, Indictment 19 Cr. 67 (PGG) (the

“Indictment”) was returned, charging EDWIN TANGLAO, the defendant,

with participating in a wire fraud conspiracy, in violation of 18

U.S.C. § 1349.

           3.       On   or   about    April    2,   2020,    while    the    above-

captioned case was pending, but prior to any trial or other

disposition, EDWIN TANGLAO, the defendant, died.

           4.       Because EDWIN TANGLAO, the defendant, died while

this case was pending, and therefore before a final judgment was

issued,   the     Indictment    must    be     dismissed     under    the    rule   of

abatement.        See United States v. Wright, 160 F.3d 905, 908 (2d

Cir. 1998).
         Case 1:19-cr-00067-PGG Document 77 Filed 06/02/20 Page 2 of 2



             5.    Accordingly, I recommend that an order of nolle

prosequi be filed as to defendant EDWIN TANGLAO.



                                    ________________________________
                                    Nicholas W. Chiuchiolo
                                    Assistant United States Attorney
                                    (212) 637-1247

Dated:       New York, New York
             May 31, 2020

     Upon the foregoing recommendation, I hereby direct, with

leave of the Court, that an order of nolle prosequi be filed as to

defendant EDWIN TANGLAO with respect to Indictment 19 Cr. 67 (PGG).



                                    ______________________________
                                    Geoffrey S. Berman
                                    United States Attorney
                                    Southern District of New York


Dated:       New York, New York
             June 1, 2020




SO ORDERED:                         ______________________________
                                    HONORABLE PAUL G. GARDEPHE
                                    United States District Judge
                                    Southern District of New York


Dated:       New York, New York
              June 2
             ____________, 2020


                                      2
